 

EXECUTION VERSION

 

SECOND AMENDMENT
TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 20, 2013 and is entered into by and among GFA Brands, Inc., a Delaware
corporation (“GFA”), UHF Acquisition Corp., a Delaware corporation (“UHF”),
Udi’s Healthy Foods, LLC, a Colorado limited liability company (“Udi”; and
together with GFA and UHF, each a “Borrower” and collectively, the “Borrowers”),
Boulder Brands, Inc. (formerly known as Smart Balance, Inc.), a Delaware
corporation (the “Parent”), as a Guarantor, the other Guarantors party hereto,
Citibank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and the lenders listed on the signature pages hereto constituting at
least the Required Revolving Lenders, and is made with reference to that certain
Credit Agreement, dated July 9, 2013 (as amended by that First Amendment to
Credit Agreement dated as of December 20, 2013, and as further amended to, but
not including, the date hereof, the “Credit Agreement”), by and among the
Borrowers, the Parent, the lenders party thereto, the Administrative Agent and
the other persons named therein. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement after giving effect to this Amendment (the “Amended Agreement”).

 

RECITALS

 

WHEREAS, the Borrowers have requested that the Required Revolving Lenders agree
to amend Section 8.23 of the Credit Agreement as provided for herein; and

 

WHEREAS, subject to certain conditions, the Required Revolving Lenders are
willing to agree to such amendment.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I. AMENDMENTS TO CREDIT AGREEMENT

 

Section 8.23 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

Section 8.23.         Financial Covenants. Senior Secured Funded Debt to EBITDA
Ratio. As of the last day of each fiscal quarter of the Parent ending during the
relevant period set forth below, the Parent and each Borrower shall not permit
the Senior Secured Funded Debt to EBITDA Ratio calculated on a Pro Forma Basis
to be greater than the corresponding ratio set forth opposite such period:

 

 

 

  

From and including the
fiscal quarter ending: To and including the
fiscal quarter ending: Senior Secured Funded Debt
to EBITDA Ratio shall not
be greater than:       9/30/13 9/30/13 4.75 to 1.0       12/31/13 09/30/14 4.50
to 1.0       12/31/14 09/30/15 4.00 to 1.0       12/31/15 09/30/16 3.75 to 1.0  
    12/31/16 and as of the last day of each fiscal quarter ending thereafter
3.50 to 1.0

 

; provided that the covenant set forth in this Section 8.23 shall only be tested
as of the last day of any fiscal quarter of the Parent if, as of such date, any
Revolving Loans, Swing Line Loans or any L/C Obligations are outstanding
(excluding any Reimbursement Obligations in respect of Letters of Credit that
have been cash collateralized or backstopped in a manner reasonably satisfactory
to the L/C Issuer in an amount equal to 103% or more of the maximum stated
amount of the relevant Letter of Credit) (and, for the avoidance of doubt, shall
not be tested for maintenance purposes to the extent there are no outstanding
Revolving Credit Commitments, and all Revolving Loans and Swingline Loans have
been repaid in full, and no L/C Obligations are outstanding other than those
that are backstopped or cash collateralized as set forth immediately above).

  

SECTION II. CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

 

A.           Execution. The Administrative Agent shall have received a
counterpart of this Amendment, executed and delivered by a duly authorized
officer of each of the Borrowers, the Parent, the other Guarantors (if any), the
Lenders constituting at least the Required Revolving Lenders and the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

B.           Fees. The Administrative Agent and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Second Amendment
Effective Date and, to the extent invoiced, reimbursement or payment of all out
of pocket expenses required to be reimbursed or paid by the Borrowers under the
Credit Agreement.

 

2

 

  

C.           Necessary Consents. All requisite Governmental Authorities and
third parties shall have approved or consented to the transactions contemplated
hereby to the extent required, all applicable appeal periods shall have expired
and there shall not be any pending or threatened litigation, governmental,
administrative or judicial action that could reasonably be expected to restrain,
prevent or impose burdensome conditions on the transactions contemplated hereby.

 

D.           Representations and Warranties. Both before and immediately after
giving effect to this Amendment and the transactions contemplated hereby, all
representations and warranties contained in Section III hereof shall be true and
correct in all material respects.

 

E.           Absence of Default. No Default or Event of Default exists or will
result from the effectiveness of this Amendment on the Second Amendment
Effective Date or the consummation of the other transactions contemplated by
this Amendment.

 

SECTION III. REPRESENTATIONS AND WARRANTIES

 

In order to induce the other parties hereto to enter into this Amendment, each
Borrower, the Parent and each other Guarantor (if any) represents and warrants
to each Lender that the following statements are true and correct, as of the
Second Amendment Effective Date:

 

A.           Power and Authority. Each Borrower, the Parent and each other
Guarantor (if any) has full right and authority to enter into this Amendment, to
carry out the transactions contemplated by, and to perform its obligations
hereunder and under the Amended Agreement and the other Loan Documents to which
it is a party.

 

B.           Authorization. The transactions contemplated by this Amendment and
the Amended Agreement are within each Borrower’s, the Parent’s and each other
Guarantor’s (if any) corporate power and have been duly authorized by all
necessary corporate and, if required, stockholder action.

 

C.           No Conflicts. This Amendment, the Amended Agreement and the other
Loan Documents do not, nor does the performance or observance by each Borrower,
the Parent or each other Guarantor (if any) of any of the matters and things
herein or therein provided for, (i) contravene or constitute a default under any
provision of law or any judgment, injunction, order or decree binding upon each
Borrower, the Parent or each other Guarantor (if any) or any provision of the
organizational documents (e.g., charter, certificate or articles of
incorporation and by-laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
each Borrower, the Parent or each other Guarantor (if any), (ii) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
each Borrower, the Parent or each other Guarantor (if any) or any of their
Property, in each case where such contravention or default, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (iii) result in the creation or imposition of any Lien on any Property of
each Borrower, the Parent or each other Guarantor (if any) other than the Liens
granted in favor of the Administrative Agent pursuant to the Collateral
Documents and Liens permitted by this Amendment and the other Loan Documents.

 

3

 

  

D.           Governmental Approvals. No authorization, consent, license or
exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery or performance
by each Borrower, the Parent or each other Guarantor (if any) of this Amendment,
except for such approvals which have been obtained prior to the date of this
Amendment and remain in full force and effect and except for filings or
registrations previously filed to release or perfect Liens granted pursuant to
the Collateral Documents.

 

E.           Enforceability. This Amendment and the Amended Agreement have been
duly authorized, executed, and delivered by such Persons and constitute valid
and binding obligations of the Parent, each Borrower and each other Guarantor
(if any) enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).

 

F.           Incorporation of Representations and Warranties from Credit
Agreement. The representations and warranties contained in Section 6 of the
Credit Agreement are and will be true and correct in all material respects on
and as of the Second Amendment Effective Date.

 

SECTION IV. MISCELLANEOUS

 

A.          Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

 

(i)          This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and on and after the Second Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Amended Agreement.

 

(ii)         Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(iii)        The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent, any Lender or any other secured
party under the Credit Agreement or any of the other Loan Documents.

 

4

 

  

B.           Reaffirmation. Each of the Borrowers, the Parent and the other
Guarantors (if any) hereby (a) agree that, notwithstanding the effectiveness of
this Amendment, the Security Agreement, the Security Agreement Re: Intellectual
Property and each of the other Collateral Documents continue to be in full force
and effect and are not impaired or adversely affected in any manner whatsoever,
(b) confirms its guarantee of the Obligations and its grant of a security
interest in its assets as Collateral therefor, all as provided in the Loan
Documents as originally executed and (c) acknowledges that such guarantee and
grant continues in full force and effect in respect of, and to secure, the
Obligations under the Amended Agreement and the other Loan Documents.

 

C.           Headings. Section and Subsection headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

 

D.           Governing Law; Jurisdiction; Consent of Service of Process. (i)
THIS AMENDMENT AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(ii)         Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Amendment, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the extent permitted by applicable Legal Requirements, in
such federal court. Each party hereto hereby agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirements. Nothing in this Amendment or any other Loan
Document or otherwise shall affect any right that the Administrative Agent, the
L/C Issuer or any Lender may otherwise have to bring any action or proceeding
relating to this Amendment or any other Loan Document against the Borrower or
any Guarantor or its respective properties in the courts of any jurisdiction.

 

(iii)        Each Borrower and each Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirements, any objection which it may now or hereafter have to the laying of
venue of any suit, action or proceeding arising out of or relating to this
Amendment or any other Loan Document in any court referred to in
Section 13.23(b) of the Amended Agreement. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirements, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(iv)        Each party to this Amendment irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy or e-mail) in
Section 13.9 of the Amended Agreement. Nothing in this Amendment or any other
Loan Document will affect the right of any party to this Amendment to serve
process in any other manner permitted by applicable Legal Requirements.

 

5

 

  

E.           Waiver of Jury Trial. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable Legal Requirements, any right it
may have to a trial by jury in any legal proceeding directly or indirectly
arising out of or relating to any Loan Document or the transactions contemplated
thereby (whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
amendment by, among other things, the mutual waivers and certifications in this
Section IV.E.

 

F.           Severability. Any provision of this Amendment which is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. All rights, remedies and powers provided in this
Amendment may be exercised only to the extent that the exercise thereof does not
violate any applicable mandatory provisions of law, and all the provisions of
this Amendment are intended to be subject to all applicable mandatory provisions
of law which may be controlling and to be limited to the extent necessary so
that they will not render this Amendment or the other Loan Documents invalid or
unenforceable.

 

G.           Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or via other electronic (e.g., “pdf” or “tif”) means
satisfactory to the Administrative Agent shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

[Remainder of this page intentionally left blank.]

 

6

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 



  BORROWERS:       GFA BRANDS, INC.         By:   /s/ Christine Sacco     Name:
Christine Sacco    

Title: Chief Financial Officer, Treasurer and

Assistant Secretary

        UHF ACQUISITION CORP.         By:   /s/ Christine Sacco     Name:
Christine Sacco     Title: Chief Financial Officer and Treasurer         UDI’S
HEALTHY FOODS, LLC         By:   /s/ Christine Sacco     Name: Christine Sacco  
 

Title: Chief Financial Officer, Treasurer and

Assistant Secretary



 

  

[Signature Page to Second Amendment]

 

 

 

  

  PARENT:       BOULDER BRANDS, INC.       By: /s/ Christine Sacco     Name:
Christine Sacco     Title: Chief Financial Officer and Treasurer

 

[Signature Page to Second Amendment]

 

 

 

  

  CITIBANK, N.A., as Administrative Agent         By: /s/ Kevin Johns     Name:
Kevin Johns     Title: Vice President

  

 

[Signature Page to Second Amendment]

 

 

  

  CITBANK, N.A.,   as a Required Revolving Lender         By: /s/ Kevin Johns  
  Name: Kevin Johns     Title: Vice President

  



  ROYAL BANK OF CANADA,   as a Required Revolving Lender         By:   /s/ Brian
Gross     Name: Brian Gross     Title: Authorized Signatory        

BANK OF MONTREAL,

as a Required Revolving Lender

        By:   /s/ Philip Langheim     Name: Philip Langheim     Title: Managing
Director        

BARCLAYS BANK PLC,

as a Required Revolving Lender

        By:   /s/ Ronnie Glenn     Name: Ronnie Glenn     Title: Vice President
     



 

 

 

 

[Signature Page to Second Amendment]



 

